            Case 1:21-cr-00254-RCL Document 28 Filed 07/30/21 Page 1 of 3
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
vs.                                           :
                                              :        Crim. No. 21-CR-254 (RCL)
FRANK SCAVO,                                  :
                                              :
               Defendant                      :
                                              :

             UNOPPOSED MOTION TO CONTINUE STATUS CONFERENCE


TO THE HONORABLE ROYCE C. LAMBERTH, U.S. DISTRICT JUDGE:


       NOW COMES the Defendant, FRANK SCAVO, and presents this Unopposed Motion

to Continue the pending matter for thirty (30) days, and represents as follows:

       1.      On June 22, 2021 this Honorable Court issued an order, inter alia, scheduling a

Status Conference for August 5, 2021 at 11:00 A.M.

       2.      In the interim, the Government and counsel for the Defendant have conferred on

discovery issues and a potential disposition in this matter.

       3.      Following those discussions, On July 22, 2021, the Government presented a

tentative plea agreement. However, both the Government and counsel for Defendant believe that

a continuance is warranted because a continuance will provide additional time for the parties to

negotiate and resolve the terms of a plea agreement.

       4.      Additionally, counsel, Ernest D. Preate, Jr., is scheduled to undergo minor elbow

surgery on August 5, 2021 and is expected to be out of the office for several days.

       5.      Defendant, Frank Scavo, also has developed some health issues and is undergoing

multiple treatments for kidney stones including one treatment shortly before August 5, 2021.
            Case 1:21-cr-00254-RCL Document 28 Filed 07/30/21 Page 2 of 3

       6.      The Government does not oppose this Motion.

       7.      Counsel for Defendant are available on September 8, 2021, September 9, 2021

and September 10, 2021.

       8.      Under 18 U.S.C. §3161(h)(7)(A), the Defendant believes that the ends of

justice will be served by the granting of the motion and such request outweighs the best interests

of the public and the Defendants in a Speedy Trial.



       WHEREFORE, Defendant respectfully submits that the ends of justice are best served

by granting the continuance of the Status Conference scheduled for August 5, 2021 for thirty

(30) days.

                                      SILVERMAN|THOMPSON|SLUTKIN|WHITE, LLC



Date: July 30, 2021                   /s/ Abigail E. Ticse
                                      M. Evan Corcoran (D.C. Bar No. 440027)
                                      Abigail E. Ticse (D.C. Bar No. 187655)
                                      SILVERMAN THOMPSON SLUTKIN WHITE, LLC
                                      201 North Charles Street, Suite 2600
                                      Baltimore, Maryland 21201
                                      Telephone: (410) 385-2225
                                      Facsimile: (410) 547-2432
                                      Email: ecorcoran@silvermanthompson.com
                                      Email: aticse@silvermanthompson.com


                                      /S/Ernest D. Preate, Jr., Esquire
                                      Preate Law Offices
                                      Ernest D. Preate, Jr., Esquire
                                      204 Wyoming Avenue, Second Floor, Suite C
                                      Scranton, Pennsylvania 18503
                                      Telephone: 570-558-5970
                                      Facsimile: 570-558-5973
                                      Email: epreate@comcast.net
                                      PA Attorney ID# 8433
         Case 1:21-cr-00254-RCL Document 28 Filed 07/30/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 30, 2021, I served a copy of this pleading on counsel

for the Government through the Court’s electronic case files system.




Date: July 30, 2021                                        /s/ Abigail E. Ticse
                                                           Abigail E. Ticse, Esquire


                                                           /S/Ernest D. Preate, Jr., Esquire
                                                           Ernest D. Preate, Jr., Esquire
